IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                                                                      FILED
                               January 2022 Term
                               _______________                  April 26, 2022
                                                                   released at 3:00 p.m.
                                                               EDYTHE NASH GAISER, CLERK
                                  No. 20-0849                  SUPREME COURT OF APPEALS
                                _______________                     OF WEST VIRGINIA



    MYRA KAY REILLEY, Administrator of the Estate of Francis E. Reilley, and
                 MYRA KAY REILLEY, individually,
                         Defendants Below,
                            Petitioners,

                                        v.

       THE BOARD OF EDUCATION OF THE COUNTY OF MARSHALL,
                              Plaintiff Below,
                                Respondent.
      ____________________________________________________________

                 Appeal from the Circuit Court of Marshall County
                   The Honorable David W. Hummel, Jr., Judge
                           Civil Action No. 10-C-180-H

      AFFIRMED, IN PART, AND REVERSED, IN PART AND REMANDED
      ____________________________________________________________

                          Submitted: February 15, 2022
                             Filed: April 26, 2022

Jeffrey A. Holmstrand, Esquire               Kenneth E. Webb, Esquire
Grove, Holmstrand & Delk, PLLC               Bowles Rice LLP
Wheeling, West Virginia                      Charleston, West Virginia
Counsel for Petitioners                      Counsel for Respondent


JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS sitting by temporary assignment.




                                        i
                               SYLLABUS BY THE COURT


              1.       “Under Rule 4(k) of the West Virginia Rules of Civil Procedure

[1998], if a plaintiff fails to serve a summons and complaint upon a defendant within 120

days, then the circuit court should dismiss the action against that defendant without

prejudice. However, the circuit court shall extend the time for service if the plaintiff

shows good cause for the failure. In the absence of a showing of good cause, upon motion

or upon its own initiative, the circuit court may in its discretion extend the time for service.”

Syllabus Point 3, Burkes v. Fas-Chek Food Mart Inc, 217 W. Va. 291, 617 S.E.2d 838

(2005).



              2.      “Where a plaintiff sustains a noticeable injury to property from a

traumatic event, the statute of limitations begins to run and is not tolled because there may

also be latent damages arising from the same traumatic event.” Syllabus Point 2, Hall’s

Park Motel, Inc. v. Rover Construction, Inc., 194 W. Va. 309, 460 S.E.2d 444 (1995).



              3.      ““‘The proximate cause of an injury is the last negligent act

contributing to the injury and without which the injury would not have occurred.’” Syllabus

Point 5, Hartley v. Crede, 140 W.Va. 133, 82 S.E.2d 672 (1954), overruled on other

grounds, State v. Kopa, 173 W.Va. 43, 311 S.E.2d 412 (1983).” Syllabus Point 1, Mays v.

Chang, 213 W. Va. 220, 579 S.E.2d 561 (2003).




                                               ii
              4.     “‘After an evidentiary hearing on a complaint for a permanent

injunction, a trial court is required to make a finding of fact and conclusion of law under

Rule 52 of the West Virginia Rules of Civil Procedure, and findings and conclusions also

should be made upon ruling on a motion to dissolve an injunction in order to assist appellate

courts in determining whether there is a legitimate area for state regulation by injunction.’

Syl. pt. 4, United Maintenance and Manufacturing Co. v. United Steel Workers of

America, 157 W.Va. 788, 204 S.E.2d 76 (1974).” Syllabus Point 2, West v. National Mines

Corp., 175 W. Va. 543, 336 S.E.2d 190 (1985).



              5.     “‘Rule 52(a) mandatorily requires the trial court, in all actions tried

upon the facts without a jury, to find the facts specially and state separately its conclusions

of law thereon before the entry of judgment. The failure to do so constitutes neglect of duty

on the part of the trial court, and if it appears on appeal that the rule has not been

complied with, the case may be remanded for compliance.’ Syllabus Point

1, Commonwealth Tire Co. v. Tri–State Tire Co., 156 W.Va. 351, 193 S.E.2d 544 (1972).”

Syllabus, Clark Apartments ex rel. Hood v. Walaszczyk, 213 W. Va. 369, 582 S.E.2d 816

(2003).




                                              iii
Armstead, Justice:

              The Board of Education of the County of Marshall (“Respondent”) brought

suit against Myra Kay Reilley, Administrator of the Estate of Francis E. Reilley, and Myra

Kay Reilley, individually, (“Petitioners”) for alleged flood damages caused to

Respondent’s property as a result of the construction of a road and bridge which

Respondent maintained impeded the flow of Little Grave Creek in Glen Dale, West

Virginia. The matter proceeded to a jury trial and Petitioners were found to be liable to

Respondent for $122,861.79 in damages, plus pre- and post- judgment interest, for multiple

flooding events. Based upon that jury verdict, the circuit court granted injunctive relief

which required Petitioners to remove the bridge and road. Petitioners then appealed to this

Court, raising four issues: 1) the complaint in the action was not timely served; 2) damages

for two flood events were barred by the applicable statute of limitations; 3) the evidence

was insufficient for the jury to find that construction of the road and bridge was the

proximate cause of Respondent’s damages; and 4) the circuit court’s order granting

injunctive relief failed to contain appropriate findings of fact and conclusions of law.



              After review of the trial transcript and evidence, the briefs and arguments of

the parties, and all other matters of record, we affirm on the issues of service of process

and proximate cause, and we reverse and remand on the statute of limitations issue and on

the granting of injunctive relief.




                                             1
                  I. FACTUAL AND PROCEDURAL BACKGROUND

              In 1997, Petitioner’s husband, Frances E. Reilley, purchased a 198-acre tract

of land located along Little Grave Creek in Glen Dale, West Virginia. 1 The access to the

property is from State Route 2 and along a right of way which straddles the southern

boundary of property owned by Respondent. Respondent’s property is comprised of 37

acres and is the site of John Marshall High School and its attendant baseball field. The

bulk of Petitioners’ property is located on the east side of Little Grave Creek and

Respondent’s property is located on the west side. Thus, Little Grave Creek is the eastern

boundary of the Respondent’s property and is also the western boundary of the Petitioners’

property.



              Sometime in 1984, Francis Reilley, with the assistance of his then co-owner

brothers and others, constructed an embankment on the right of way along the southern

boundary of Respondent’s property for an elevated roadway. At the same time, a bridge

was constructed across Little Grave Creek to Petitioners’ 198-acre tract. Once completed,

these improvements became known as Duck Lane.



              There were no issues with the construction of Duck Lane until the remnants

of Hurricane Ivan passed through the Upper Ohio River Valley on September 17, 2004,



              1
                Prior to this purchase, Mr. Reilley was a co-owner of the property with his
brothers. Mr. Reilley died during the pendency of this action and his heir and estate were
substituted as parties.
                                            2
causing a large amount of rain to fall in Marshall County. On that date, and for the first

time since construction of Duck Lane, Little Grave Creek overflowed its banks and flooded

the nearby baseball field. This marked the first of a number of flooding events that

occurred on February 1, 2008, June 17, 2009, and June 5, 2010, each causing damages to

Respondent’s baseball field.



              On September 2, 2010, Respondent brought suit against Mr. Reilley alleging

multiple causes of action – continuing trespass, interference with riparian rights, nuisance

at law, and private nuisance. Respondent also sought an injunction to require Mr. Reilley

to abate the nuisance by removing Duck Lane. The summons was issued on January 28,

2011, and Mr. Reilley was personally served with the summons and complaint that day,

148 days after the complaint was filed. Mr. Reilley moved to dismiss the complaint on the

ground that it was not served within 120 days of filing as required by Rule 4(k) of the West

Virginia Rules of Civil Procedure. Mr. Reilley also moved to dismiss the allegations

regarding the first two flood events – September 17, 2004 and February 1, 2008 2 – on the

ground that they fell outside the applicable statute of limitations.




              The initial complaint listed this date as March 4, 2008. The amended
              2

complaint changed it to February 1, 2008.

                                              3
              A series of events then took place which ultimately resulted in the circuit

court not ruling on this motion until February 8, 2018. 3 At that time, the circuit court

denied the motion to dismiss, finding that “‘good cause’ clearly exists to allow

[Respondent] more than one hundred and twenty (120) days from the filing of the

Complaint” to serve Mr. Reilley. As to the issue of the 2004 and 2008 flood events being

outside the applicable statute of limitations, the circuit court found:

                     While [Petitioners’] position may very well be spot-on
              correct relative to damages alleged to have resulted from the
              2004 and 2008 flooding episodes, it is this Court’s position that
              the parties should be given further opportunity for discovery to
              develop the facts. When discovery has sufficiently produced
              such facts, [Petitioners] may reach the same issues by way of a
              Motion for Summary Judgment.

Thereafter, both parties filed motions for summary judgment. Petitioners renewed their

argument that Respondent’s claims relating to the September 17, 2004 and February 1,

2008, flooding events were filed outside the statute of limitations and were time-barred.

According to the appendix record, no written order was ever entered on the dispositive

motions but the circuit court ruled on the record that all dispositive motions were denied.




              3
                 These events include the death of Mr. Reilley and the substitution of
Petitioners as parties to the action, retirement of a circuit judge, the recusal of the judge
who replaced the retired judge, and the transfer of the matter to another circuit judge, as
well as long periods of unexplained inactivity in the case. Despite this long delay, we note
that the record does not indicate that the parties actively sought a ruling by the circuit court
on the pending motion.
                                               4
              The matter then proceeded to a jury trial that lasted three days. Prior to

deliberations, the parties stipulated as to the damages caused to Respondent’s property as

a result of the separate flooding events: September 17, 2004 - $54,992.72; February 1,

2008 - $7,555.97; June 17, 2009 - $58,038.65; and, June 5, 2010 - $2,274.45. As noted in

the judgment order dated April 16, 2019, at the conclusion of the trial, the jury found

Petitioners liable for all four flooding events. Thereafter, Petitioners filed motions for

judgment as a matter of law, a new trial, and/or to amend the judgment order. The circuit

court denied the motions for judgment as a matter of law and for a new trial and amended

the judgment order with regard to the calculation of pre-judgment interest.



              Over a year following trial, in an order containing no findings of fact or

conclusions of law, the circuit court granted Respondent injunctive relief requiring

Petitioners to remove the embankment and bridge. Petitioners then filed this appeal.



                             II. STANDARD OF REVIEW

              As there are multiple issues arising from divergent procedural postures, we

set forth the standards of review applicable to each of the issues raised in the appeal. The

circuit court’s denial of Petitioners’ motion to dismiss the complaint under Rule 4(k) of the

West Virginia Rules of Civil Procedure is reviewed under an abuse of discretion. See

Syllabus Point 4, Burgess v. Porterfield, 196 W. Va. 178, 469 S.E.2d 114 (1996) (“This

Court reviews the circuit court’s final order and ultimate disposition under an abuse of



                                             5
discretion standard. We review challenges to findings of fact under a clearly erroneous

standard; conclusions of law are reviewed de novo.”).



                A denial of a motion for summary judgment is reviewed de novo. “This

Court reviews de novo the denial of a motion for summary judgment, where such a ruling

is properly reviewable by this Court.” Syllabus Point 1, Findley v. State Farm Mut. Auto.

Ins. Co., 213 W. Va. 80, 576 S.E.2d 807 (2002). Likewise, the denial of a motion for

judgment as a matter of law is also reviewed de novo. “The appellate standard of review

for an order granting or denying a renewed motion for a judgment as a matter of law after

trial pursuant to Rule 50(b) of the West Virginia Rules of Civil Procedure [1998] is de

novo.” Syllabus Point 1, Fredeking v. Tyler, 224 W. Va. 1, 680 S.E.2d 16 (2009) (brackets

in original).



                Denial of motions for new trial are reviewed under an abuse of discretion

standard:

                [I]t is well-established that “‘[a]lthough the ruling of a trial
                court in granting or denying a motion for a new trial is entitled
                to great respect and weight, the trial court’s ruling will be
                reversed on appeal when it is clear that the trial court has acted
                under some misapprehension of the law or the evidence.’
                Syllabus point 4, Sanders v. Georgia–Pacific Corp., 159
                W.Va. 621, 225 S.E.2d 218 (1976).” Syllabus Point
                3, Carpenter v. Luke, 225 W.Va. 35, 689 S.E.2d 247 (2009). In
                other words, our standard of review for a trial court’s decision
                regarding a motion for a new trial is abuse of
                discretion. Marsch v. American Elec. Power Co., 207 W.Va.
                174, 180, 530 S.E.2d 173, 179 (1999).


                                                6
MacDonald v. City Hosp., Inc., 227 W. Va. 707, 715, 715 S.E.2d 405, 413 (2011).



              Finally, we review a circuit court’s order granting injunctive relief under the

following standard of review:

                     In reviewing objections to the findings of fact and
              conclusions of law supporting the granting or the denial of a
              temporary or preliminary injunction, we will apply a three-
              pronged deferential standard of review. We review the final
              order granting or denying the temporary injunction and the
              ultimate disposition under an abuse of discretion standard, we
              review the circuit court’s underlying factual findings under a
              clearly erroneous standard, and we review questions of law de
              novo.

Syllabus Point 1, Bansbach v. Harbin, 229 W. Va. 287, 728 S.E.2d 533 (2012).



                                     III. ANALYSIS

              Having set forth the applicable standards of review, we now turn to each

issue raised in this appeal.



              A.      Untimely Service of Complaint

              We first address the issue of service of the complaint and summons on Mr.

Reilley. 4 As stated above, the complaint was filed on September 2, 2010, but the summons

was not issued until January 28, 2011, 148 days after the complaint was filed. The




              4
                We reiterate that Mr. Reilley passed away during the course of the litigation
and Petitioners were substituted as parties in his place.
                                             7
summons and complaint were served that day upon Mr. Reilley. Rule 4(k) of the West

Virginia Rules of Civil Procedure provides:

                     If service of the summons and complaint is not made
              upon a defendant within 120 days after the filing of the
              complaint, the court, upon motion or on its own initiative after
              notice to the plaintiff, shall dismiss the action without
              prejudice as to that defendant or direct that service be effective
              within a specified time; provided that if the plaintiff shows
              good cause for the failure, the court shall extend the time for
              service for an appropriate period.

W. V. R. C. P. 4. Upon a finding of good cause, an extension of time beyond the 120 days

for serving a complaint is mandatory. We have discussed this mandatory application of

Rule 4(k) and held:

                     Under Rule 4(k) of the West Virginia Rules of Civil
              Procedure [1998], if a plaintiff fails to serve a summons and
              complaint upon a defendant within 120 days, then the circuit
              court should dismiss the action against that defendant without
              prejudice. However, the circuit court shall extend the time for
              service if the plaintiff shows good cause for the failure. In the
              absence of a showing of good cause, upon motion or upon its
              own initiative, the circuit court may in its discretion extend the
              time for service.

Syllabus Point 3, Burkes v. Fas-Chek Food Mart Inc, 217 W. Va. 291, 617 S.E.2d 838

(2005) (brackets in original). In Burkes, we also set forth factors to determine if good cause

exists to extend the time for service:

              In considering whether good cause has been satisfied, circuit
              courts should consider the “‘(1) length of time to obtain
              service; (2) activity of plaintiff; (3) plaintiff’s knowledge of
              defendant’s location; (4) ease with which location could have
              been known; (5) actual knowledge by defendant of the action;
              and (6) special circumstances.” Estate of Hough ex rel.
              Lemaster v. Estate of Hough ex rel. Berkeley County


                                              8
             Sheriff, 205 W. Va. 537, 542, 519 S.E.2d 640, 645 (1999) (per
             curiam).

Id., 217 W. Va. at 298, 617 S.E.2d at 845. Additionally, we have previously explained

that:

                     Because the West Virginia Rules of Civil Procedure are
             patterned after the Federal Rules of Civil Procedure, we often
             refer to interpretations of the Federal Rules when discussing
             our own rules. See Painter v. Peavy, 192 W.Va. 189, 192 n. 6,
             451 S.E.2d 755, 758 n. 6 (1994) (“Because the West Virginia
             Rules of Civil Procedure are practically identical to the Federal
             Rules, we give substantial weight to federal cases . . . in
             determining the meaning and scope of our rules.”). See,
             e.g., State v. Sutphin, 195 W.Va. 551, 563, 466 S.E.2d 402, 414
             (1995) (“The West Virginia Rules of Evidence are patterned
             upon the Federal Rules of Evidence, . . . and we have
             repeatedly recognized that when codified procedural rules or
             rules of evidence of West Virginia are patterned after the
             corresponding federal rules, federal decisions interpreting
             those rules are persuasive guides in the interpretation of our
             rules.” (citations omitted)).

Keplinger v. Virginia Elec. & Power Co., 208 W. Va. 11, 20 n. 13, 537 S.E.2d 632, 641 n.

13 (2000). Thus, under Rule 4(m) of the Federal Rules of Civil Procedure, the rule after

which West Virginia’s Rule 4(k) is patterned, the United States Supreme Court has stated

that “[c]omplaints are not to be dismissed if served within 120 days, or within such

additional time as the court may allow.” 5 Henderson v. United States, 517 U.S. 654, 663

(1996). This is because “[t]he liberality of the Federal Rules of Civil Procedure allows

minor defects in service to be overlooked, as long as the defendant received actual notice

of the lawsuit and has an opportunity to defend the action.” 4B Charles Alan Wright,



             5
                 Federal Rule of Civil Procedure 4(m) now requires service within 90 days.
                                             9
Arthur R. Miller & Adam B. Steinman, Federal Practice and Procedure § 1137 (2021

Supp.). This is in accord with our previous holding that “the West Virginia Rules

of Civil Procedure should be construed liberally to promote justice.” Syllabus Point 1, in

part, Harrison v. Davis, 197 W. Va. 651, 478 S.E.2d 104 (1996).



             Below, the circuit court found that good cause “clearly exists,” pointing to

the affidavit of Respondent’s then-counsel Christopher P. Riley, Esquire, which stated:

                     2. At [Respondent’s] request, Riley did not have the
             Complaint served on the [then-]defendant, Francis E. Reilley,
             as [Respondent] wished to provide [Mr.] Reilley with an
             opportunity to engage in discussions to amicably resolve the
             recurrent flooding of the John Marshall High School athletic
             fields and resulting damages therefrom caused by the
             defendant’s bridge, roadway, and alterations to the watercourse
             of Little Grave Creek.

                    3. To this end, [Attorney Riley] wrote to [Petitioners’
             then-attorney], William Kolibash, on September 7, 2010, to
             explore an amicable resolution and request information to aid
             in resolution of the claim. . . .

                   4. Other than a brief acknowledgement of receipt and
             an indication that a response would be forthcoming, the
             defendant [Mr.] Reilley did not respond.

                   5. On or about September 1, 2010, [Attorney Riley]
             began a restructuring of his law firm. . . .

                    11. The aforesaid firm matters resulted in a delay in
             effectuating service of process within one hundred twenty
             (120) days of filing suit. . . .




                                           10
              We find that the circuit court did not abuse its discretion in finding good

cause. Here, Respondent had informed Mr. Reilley’s then-counsel of the suit and was

trying to determine if counsel would accept service of process, Respondent knew the

location of Mr. Reilley, and Mr. Reilley knew of the lawsuit. We believe that the pre-120

day notice Petitioners enjoyed, coupled with the short period in which the service exceeded

120 days and the complete lack of prejudice to Petitioners substantiate the good cause

finding by the circuit court. Indeed, had Respondent’s initial complaint been dismissed,

Respondent would simply have refiled the exact same complaint. Of course, at the time

the motion to dismiss was denied, nearly seven years had passed since the motion was filed.

By that time, according to the docket sheet, significant litigation had already transpired in

the matter. The parties and the circuit court had already expended significant resources.

At that point, any prejudice to Petitioners had been attenuated by Petitioners’ full

participation in almost seven years of litigation. Accordingly, we affirm the circuit court’s

finding that Respondent had good cause for the delay in service.



              B. Statute of Limitations

              There is no dispute that the two later flooding events of June 17, 2009, and

June 5, 2010, fell within the applicable statute of limitations. The question raised by

Petitioners is whether the earlier flood events of September 17, 2004, and February 1, 2008,

fell outside the statute and were time-barred. The statute of limitations applicable to this

action provides:



                                             11
                     Every personal action for which no limitation is
              otherwise prescribed shall be brought: (a) Within two years
              next after the right to bring the same shall have accrued, if it be
              for damage to property; (b) within two years next after the right
              to bring the same shall have accrued if it be for damages for
              personal injuries; and (c) within one year next after the right to
              bring the same shall have accrued if it be for any other matter
              of such nature that, in case a party die, it could not have been
              brought at common law by or against his personal
              representative.

W. Va. Code § 55-2-12 (1923). Clearly, both the September 17, 2004, flood event and the

February 1, 2008, flood event occurred more than two years prior to the filing of the

complaint on September 2, 2010. The question thus becomes whether the continuing tort

doctrine applies to each discrete flood event, thereby tolling the statute of limitations. 6


              6
                Respondent argues that Petitioners had a continuing duty to remove the
obstruction from Little Grave Creek, thereby tolling the statute of limitations and points us
to Syllabus Point 3 of Riddle v. Baltimore & O. R. Co., 137 W. Va. 733, 73 S.E.2d 793
(1952), holding modified by In re Flood Litig., 216 W. Va. 534, 607 S.E.2d 863 (2004), in
support of that position:

                      One obstructing a natural water course by the
              construction of bridges, trestles or culverts thereover must
              provide against floods which should be reasonably anticipated
              in view of the history of the water course and natural or other
              conditions affecting the flowage of the stream; and though
              reasonable care may have been exercised originally in the
              construction of such bridges, trestles or culverts, if changed
              conditions and subsequent developments prove that the
              bridges, trestles or culverts, as originally constructed, have
              become inadequate to serve the waters of the stream during its
              normal flowage and during storms which may reasonably be
              anticipated, there is a duty to meet the changed conditions and
              failure to perform that duty will ground an action instituted by
              one injured by such neglect of duty for the recovery of damages
              resulting therefrom.
                                                                             (continued . . .)

                                              12
              We have previously endeavored to apply the continuing tort doctrine in cases

where damages occur over multiple events and this case causes us to once again delve into

issues raised by this Court’s prior opinions in Handley v. Town of Shinnston, 169 W. Va.

617, 289 S.E.2d 201 (1982), Hall’s Park Motel, Inc. v. Rover Construction, Inc., 194 W.

Va. 309, 460 S.E.2d 444 (1995), and Graham v. Beverage, 211 W. Va. 466, 566 S.E.2d

603 (2002). The Graham decision contains a detailed discussion of Handley and Hall’s

Park Motel, which we do not need to repeat here. See Graham, 211 W. Va. at 476-7, 566

S.E.2d at 613-4. In Handley, this Court found that the continuing tort theory applied to a

leaking water line that caused continuous damage. See id., 169 W. Va. at 619-20, 289

S.E.2d at 202-3. Conversely, in Hall’s Park Motel this Court rejected an application of the

continuing tort doctrine in finding that periodic construction was a “discrete and completed

act of negligent commission, not a continuing negligent act of omission.” Id., 194 W. Va.

at 313, 460 S.E.2d at 448. We held in that case that, “[w]here a plaintiff sustains a

noticeable injury to property from a traumatic event, the statute of limitations begins to run




Syllabus Point 3, id. However, we note that the facts in Riddle do not support the concept
of an unlimited period for which a plaintiff may look back and seek damages. In Riddle,
although flooding events caused by the obstruction of the natural water course occurred on
a semi-routine basis, prior actions were brought to recover for earlier events. See id., 137
W. Va. at 745-6, 73 S.E.2d at 800. The damages sought by plaintiffs were limited to those
that were incurred during the last flood event, which occurred during the applicable statute
of limitations. See id.
                                             13
and is not tolled because there may also be latent damages arising from the same traumatic

event.” Syllabus Point 2, id.



              Finally, in Graham, in a matter decided at the summary judgment stage, this

Court concluded the traumatic event allowing the tolling of the statute of limitations was

the failure to “take action with regard to correcting the alleged inadequacies of [a storm

water infiltration system that caused] continuing injuries to” plaintiffs. Graham, 211 W.

Va. at 477, 566 S.E.2d at 614. Since Graham, however, we have found that the statute of

limitations was not tolled in a situation where the plaintiff was positing a continuing duty

on the part of the defendant:

                      We have previously concluded that “the concept of a
              continuing tort requires the showing of repetitious, wrongful
              conduct . . . [m]oreover a wrongful act with consequential
              damages is not a continuing tort.” Ricottilli v. Summersville
              Mem. Hosp., 188 W. Va. 674, 677, 425 S.E.2d 629, 632 (1992).
              Further, even “[w]here a tort involves a continuing or repeated
              injury, the cause of action accrues at and the statute of
              limitations begins to run from the date of the last injury or when
              the tortious overt acts or omissions cease.” Syl. Pt. 2, Roberts
              v. W. Va. Am. Water, 221 W.Va. 373, 655 S.E.2d 119 (2007).

              ....

                     Petitioners also argue on appeal that the circuit court
              erred in determining that no continuing breach of duty existed,
              which would have served to toll the statute of limitations. They
              contend that because respondent has “never gone in and
              repaired [the] damage it caused by burying car parts and
              timber,” it violated a continuing duty to petitioners and created
              a “new tort daily.” According to petitioners, because
              respondent’s negligence is a continuing breach of duty causing
              a continuing injury, the statute of limitations does not begin to
              run until the date of the last injury.

                                             14
              The record on appeal likewise does not support petitioner’s
              contention that a continuing breach of duty existed. We have
              previously determined that where

                the cause of the injuries was a “discrete and completed
                act of negligent commission, not [ ] a continuing
                negligent act of omission” . . . “the statute of limitations
                begins to run and is not tolled because there may also be
                latent damages arising from the same traumatic event.”

              Graham v. Beverage, 211 W.Va. 466, 476–77, 566 S.E.2d 603,
              613–14 (2002).

Ziler v. Contractor Servs., Inc. of W. Va. (Conserv), No. 16-0269, 2017 WL 1347714, at

*2–3 (W. Va. Apr. 10, 2017) (memorandum decision). As was the case in Ziler and Hall’s

Park Motel, the evidence of record shows that there were four discrete traumatic events

that caused injury to Respondent, rather than a continuing event stemming from a breach

of duty. “In an action for the recovery of damages to real estate caused by the occasional,

intermittent and recurring encroachment upon such real estate of dirt, rock and debris from

an embankment on adjoining land, the damages recoverable are temporary, not permanent,

in character.” Syllabus Point 5, Oresta v. Romano Bros., 137 W. Va. 633, 634, 73 S.E.2d

622, 623 (1952).     Because the flooding events causing damages were occasional,

intermittent, and recurring, they were temporary in nature. In such cases we have stated

that the damages a plaintiff may recover is limited to damages that fall within two years

prior to the filing of the complaint. See Taylor v. Culloden Pub. Serv. Dist., 214 W. Va.

639, 647 n. 21, 591 S.E.2d 197, 205 n.21 (2003). Thus, the circuit court erred in denying

Petitioners’ motion for summary judgment on the statute of limitations issue. The statute




                                            15
of limitations was not tolled and the damages caused by the September 17, 2004 and

February 1, 2008 flood events are time-barred.



              C. Proximate Cause

              Respondent alleged in its complaint that the construction of the embankment

and bridge carrying Duck Lane by Mr. Reilley Petitioners’ were the proximate cause of the

damages to Respondent’s property. Petitioners argue that Respondent failed to introduce

evidence at trial establishing proximate cause. In reviewing the trial record, ample

evidence that the embankment and bridge carrying Duck Lane impeded the flow of Little

Grave Creek proximately causing Respondent’s damages was placed before the jury.

Syllabus Point 1 of Mays v. Chang, 213 W. Va. 220, 579 S.E.2d 561 (2003) defines

proximate cause:

              “The proximate cause of an injury is the last negligent act
              contributing to the injury and without which the injury would
              not have occurred.” Syllabus Point 5, Hartley v. Crede, 140
              W.Va. 133, 82 S.E.2d 672 (1954), overruled on other
              grounds, State v. Kopa, 173 W.Va. 43, 311 S.E.2d 412 (1983).

Syllabus Point 1, id.



              Several fact witnesses testified that they observed Little Grave Creek

overflow its banks and that the flooding began at Duck Lane’s embankment and bridge.

Robert Montgomery, who was the head baseball coach at John Marshall High School from

1975 – 2017, testified that he saw water hit the bridge and embankment and back up on to

the baseball field in 2008, 2009, and 2010. Both Sabrina Duckworth and Roger Simmons

                                           16
also testified as to observing the flow of water during the 2008, 2009, and 2010 flood events

as the water encountered the bridge and embankment and backed up on to the baseball

field.



              Additionally, Respondent’s expert, Michael Kerns, clearly testified that the

cause of the flood events on Respondent’s property was the Duck Lane embankment and

bridge:

              Q:      You would expect, because the embankment sits in the
              floodway, that, for a heavier rain event the embankment’s
              going to cause – obstruct the flow and cause more water to
              impound on the board’s property as opposed to a five year rain
              event .

              A:     Yes.

              ....

              Q:     The analysis you ran, the data you compiled, the things
              you investigated, is it – it is your opinion that the Reilley bridge
              and embankment caused additional water, raised the flood
              elevations, caused additional water to be impounded upon the
              board’s property?

              A:     Yes.

Mr. Kearns’ testimony was based upon modeling of the Little Grave Creek Watershed

without the bridge and embankment and modeling of the creek with the bridge and

embankment. He opined that flooding was caused by large amounts of sediment that had

been deposited in the streambed because the flow of the stream was obstructed by the

embankment and bridge carrying Duck Lane. According to Mr. Kearns, this limited the

amount of water that the stream could contain at peak flow, which, in turn, caused the water

                                              17
to leave the banks of Little Grave Creek and flood Respondent’s property. Further, there

was no dispute that the embankment and bridge were in place prior to the 2008 flood event.

Indeed, the jury could infer that the embankment and bridge caused Little Grave Creek to

back up and flood the Respondent’s property based upon the expert’s testimony and the

observations made by the fact witnesses. 7



              D. Injunctive Relief




              In its reply, Petitioners cite this Court’s holding in In re Flood Litigation,
              7

216 W. Va. 534, 607 S.E.2d 863 (2004):

                      Where a rainfall event of an unusual and unforeseeable
              nature combines with a defendant’s actionable conduct to
              cause flood damage, and where it is shown that a discrete
              portion of the damage complained of was unforeseeable and
              solely the result of such event and in no way fairly attributable
              to the defendant’s conduct, the defendant is liable only for the
              damages that are fairly attributable to the defendant’s conduct.
              However, in such a case, a defendant has the burden to show
              by clear and convincing evidence the character and measure of
              damages that are not the defendant’s responsibility; and if the
              defendant cannot do so, then the defendant bears the entire
              liability. To the extent that our prior cases such as State ex rel.
              Summers v. Sims, 142 W.Va. 640, 97 S.E.2d 295
              (1957); Riddle v. Baltimore & O.R. Co., 137 W.Va. 733, 73
              S.E.2d 793 (1952), and others similarly situated held
              differently, they are hereby modified.

Syllabus Point 10, id. However, we do not believe this case supports Petitioners’ position
because In re Flood Litigation would require Petitioners to show by clear and convincing
evidence the “character and measure” of damages for which they are not responsible. The
record before the circuit court does not demonstrate that Petitioners met this burden.

                                              18
              Count six of the Amended Petition sought injunctive relief requiring the

removal of the embankment and bridge carrying Duck Lane, pursuant to West Virginia

Code § 53-5-4 (1923), which provides that “[e]very judge of a circuit court shall have

general jurisdiction in awarding injunctions, whether the judgment or proceeding enjoined

be in or out of his circuit, or the party against whose proceeding the injunction be asked

reside in or out of the same.” The amended complaint sought injunctive relief on three

causes of action – private nuisance, violation of riparian rights, and continuing trespass.

However, the circuit court’s order granting injunctive relief contained no findings of fact

or conclusions of law demonstrating that Respondent had established the elements

necessary to be awarded injunctive relief.

                     Every order granting an injunction and every restraining
              order shall set forth the reasons for its issuance; shall be
              specific in terms; shall describe in reasonable detail, and not by
              reference to the complaint or other document, the act or acts
              sought to be restrained; and is binding only upon the parties to
              the action, their officers, agents, servants, employees, and
              attorneys, and upon those persons in active concert or
              participation with them who receive actual notice of the order
              by personal service or otherwise.

W. V. R. C. P. 65. Here, the circuit court’s final order merely states:

                     In addition to the arguments of counsel, the Court
              incorporates the evidence introduced at and accepts the
              findings of the Jury in its Verdict from the trial of the damages
              phase of the case where the Jury found that the [Petitioners]
              have, in fact, placed obstructions in the stream channel,
              drainageway[,] and floodway of Little Grave Creek that cause
              water to impound upon the upstream property of the
              [Respondent]. Based upon the trial evidence and Jury Verdict
              finding that the [Petitioners] have obstructed the flow of Little
              Grave Creek, the [c]ourt finds as a matter of law under each of
              the alternative theories of continuing trespass, violation of

                                             19
              riparian rights[,] and nuisance, that the [Respondent] is entitled
              to entry of an [o]rder directing that the obstructions be removed
              or abated and that the stream channel, drainageway[,] and
              floodway of Little Grave Creek be remediated.

It appears that the circuit court found that the evidence that supported the jury verdict

applied to the injunctive claims. However, the circuit court’s failure to make the requisite

findings of fact and conclusions of law to support an award of injunctive relief leaves this

Court without the ability to meaningfully review the circuit court’s ruling. We have

previously held that circuit courts are required to make findings of fact and conclusions of

law to issue an injunction:

                     “After an evidentiary hearing on a complaint for a
              permanent injunction, a trial court is required to make a finding
              of fact and conclusion of law under Rule 52 of the West
              Virginia Rules of Civil Procedure, and findings and
              conclusions also should be made upon ruling on a motion to
              dissolve an injunction in order to assist appellate courts in
              determining whether there is a legitimate area for state
              regulation by injunction.” Syl. pt. 4, United Maintenance and
              Manufacturing Co. v. United Steel Workers of America, 157
              W.Va. 788, 204 S.E.2d 76 (1974).

Syllabus Point 2, West v. Nat’l Mines Corp., 175 W. Va. 543, 336 S.E.2d 190 (1985). Here,

the injunction request was properly before the Court, without a jury. Thus,

                     “Rule 52(a) mandatorily requires the trial court, in all
              actions tried upon the facts without a jury, to find the facts
              specially and state separately its conclusions of law thereon
              before the entry of judgment. The failure to do so constitutes
              neglect of duty on the part of the trial court, and if it appears
              on appeal that the rule has not been complied with, the case
              may be remanded for compliance.” Syllabus Point
              1, Commonwealth Tire Co. v. Tri–State Tire Co., 156 W.Va.
              351, 193 S.E.2d 544 (1972).



                                             20
Syllabus Point 1, Clark Apartments ex rel. Hood v. Walaszczyk, 213 W. Va. 369, 582

S.E.2d 816 (2003). Because the circuit court failed to follow the mandate of Rule 52(a),

our review of its order granting injunctive relief is substantially hindered because we are

unable to ascertain the circuit court’s reasoning for doing so. See id., 213 W. Va. at 371,

582 S.E.2d at 818. Accordingly, we remand this matter with directions for the circuit court

to enter an order that complies with the mandate of Rule 52(a).



                                   IV. CONCLUSION

              For the foregoing reasons, we affirm the circuit court’s rulings that there was

good cause to extend the time for service of process and that there was ample evidence of

proximate cause offered during trial. We reverse and remand for proceedings consistent

with this opinion, including a recalculation of damages in light of our conclusion that the

statute of limitations barred Respondent’s claims relating to the September 17, 2004, and

February 1, 2008, flood events, and for entry of an order that includes findings of fact and

conclusions of law in support of the award of injunctive relief.

                                        Affirmed, in part, reversed, in part, and remanded.




                                             21